In a condemnation proceeding, a property owner appeals from a final order and judgment (one paper) entered on the report of commissioners of appraisal fixing compensation for real property taken in such proceeding. The appeal was taken solely on the ground that two of the commissioners did not possess the degree of disinterestedness required by law for such commissioners. Final order and judgment unanimously affirmed, with costs. No opinion. Present — Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.